Citation Nr: 1734513	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1962 to June 1965, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing is of record.

This matter was before the Board in July 2015, at which time it was remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled in December 2016 for VA PTSD examinations in California.  However, the Veteran had moved to another state and did not receive notification of the examinations.  The Veteran was then scheduled for a PTSD examination near his new address and was informed of the appointment.  He called VA in January 2017 and without explanation, stated that he did not want to keep the appointment for the examination and did not appear at the appointed time.  

In an August 2017 informal hearing presentation submitted by the Veteran's representative, it was argued that the Veteran's PTSD was so severe that he could not respond to any requests for examination or to leave his home, due to the debilitating effects of his disorder.  VA treatment records from late 2016 to early 2017 do not indicate severe psychiatric symptoms or treatment.  However, throughout the Veteran's VA medical records, it is apparent that he frequently refused treatment for psychiatric symptoms, and he reported he could not leave his home.  Giving the Veteran all benefit of the doubt, the Board finds that the statement provided by the Veteran's representative constitutes good cause for missing the VA PTSD examination.  See 38 C.F.R. § 3.655(a) (Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member).

In July 2017, the Veteran underwent numerous VA examinations to evaluate other disabilities for which he is seeking service connection.  Thus, it is likely that his psychiatric symptoms would not preclude attendance at a future VA examination.  

A clinician conducted a PTSD checklist evaluation in March 2005 which indicated a PTSD diagnosis.  VA PTSD screenings were conducted of the Veteran in March 2006 (negative for PTSD), April 2007 (negative for PTSD), April 2008 (negative for PTSD), and April 2010 (positive for PTSD).  In a September 2011 mental health assessment, it was noted that the Veteran had PTSD, although a "thorough diagnostic interview" was not done.  From September 2011 to July 2012, he was seen regularly by mental health providers and did endorse several symptoms of PTSD.  However, no assessment was conducted to diagnose PTSD.  No formal PTSD treatment was initiated.  As such, the Veteran's medical treatment records do not contain a PTSD diagnosis that conforms to the DSM-IV.  38 C.F.R. § 4.125(a). 79 Fed. Reg. 45093.  The Veteran also has various other psychiatric diagnoses in his medical records, including depression, anxiety, alcohol dependence, rule out bipolar disorder with delusions, and paranoid personality style.  

Therefore, a VA examination is necessary to determine the nature and etiology of the Veteran's psychiatric condition.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

In several statements (see e.g. August 2008 Statement, May 2015 Hearing Testimony, p. 5, Special Operations Forces Incident Form), the Veteran recounted an event in the Republic of Vietnam occurring in February 1965 while serving with the 3d Marine Division (Rein) FMF, Reconnaissance Battalion.  The Veteran related that following a parachute jump into Vietnam and engagement with several Viet Cong, he was tied to a tree for several days, and left with his hands tied behind his back.  The Veteran stated that he escaped on the fourth night and made it to Tan Son Nhut Air Base two weeks later.  

According to a September 2008 search of the National Archives and Records Administration's Access to Archival Databases, the Veteran is not among those listed as verified prisoners-of-war.  Additionally, there are no medical records documenting injuries from the alleged incident.  Formal findings in December 2008 and May 2013 determined there was not enough information to corroborate the Veteran's claims and send to the U.S. Army and Joint Service Records Research (JSRRC) or for further meaningful research.  Nevertheless, the Veteran's military personnel record verified service within Vietnam and indicate that he served in the 3d Marine Division with the 9th Marine Expeditionary Brigade as a Field Radio Operator during the timeframe of the alleged stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records since January 2017.  Ask the Veteran to identify and provide appropriate releases for relevant private records of treatment.  Associate any new or additional (non-duplicative) evidence with the claims file. 

2.  Afford the Veteran an appropriate VA psychiatric examination. The examiner should identify all psychiatric disabilities found to be present.  Thereafter, the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD related to an in-service stressor; or if any other current psychiatric disorder was caused by an in-service disease or injury. 

In responding to this question, the examiner should note the Veteran's records showing diagnoses of PTSD, depression, anxiety, alcohol dependence, rule out bipolar disorder with delusions, and paranoid personality style.

The examiner's attention is specifically called to the Veteran's accounts of his claimed in-service stressor and the declassified materials in order to determine whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.
 
The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

3.  Then, readjudicate the appeal.  If the issues on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




